I concur in the dissent. The person committing perjury and the person suborning the commission of it are both directly connected with and involved in the same criminal and unlawful act, both participating and uniting in the commission of a crime growing out of the same transaction, and, under the statute, both indictable and punishable. For *Page 46 
further views entertained by me on the question of an accomplice, I refer to that portion of my concurring opinion on such question or subject in the case of State of Utah v. Cragun, filed December 14, 1934 (Utah) 38 P.2d 1071.